PER CURIAM
Defendant, relying on State v. Wold, 105 Or App 158, 160-61, 803 P2d 782 (1991), seeks vacation of the 180-day jail term that he received as a condition of probation after he pled guilty to DUII.1 ORS 813.010. He contends that the sentence exceeds the maximum allowable by law. ORS 138.050; ORS 138.053. The sentence is proper. State v. Oary, 109 Or App 580, 583, 820 P2d 857 (1991), mod 112 Or App 296, 829 P2d 90 (1992).
Affirmed.

 Defendant does not challenge the sentence imposed for his conviction for felony driving while suspended. ORS 811.182(3).